Citation Nr: 1410349	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  07-01 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent prior to September 22, 2006, and an initial rating higher than 50 percent beginning September 22, 2006, for posttraumatic stress disorder (PTSD), on an extraschedular basis.  

2.  Entitlement to a rating higher than 70 percent, beginning January 31, 2012, for PTSD.

3.  Entitlement to an effective date prior to January 31, 2012, for the grant of a 70 percent rating for PTSD.  

4.  Entitlement to an effective date prior to January 31, 2012, for the grant of a total disability rating for compensation due to individual unemployability based on service-connected disability (TDIU).  

5.  Entitlement to an effective date prior to January 18, 2012, for the grant of service connection for erectile dysfunction and for special monthly compensation based on loss of use of a creative organ.  

6.  Entitlement to an initial compensable rating for erectile dysfunction.  

7.  Entitlement to an effective date prior to January 31, 2012, for basic eligibility to Dependents' Educational Assistance.  


REPRESENTATION

Veteran represented by:  Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1970 to March 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In a November 2010 decision, the Board denied the Veteran's claim of an initial rating higher than 30 percent prior to September 22, 2006, and an initial rating higher than 50 percent beginning September 22, 2006, for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in July 2011, the Court vacated the Board's November 2010 decision and remanded the matter to the Board for compliance with a Joint Motion for Remand of the parties (the Veteran and the legal representative of the VA, the Office of the General Counsel).  

Then, in a January 2012 decision, the Board again denied the Veteran's claim of an initial rating higher than 30 percent prior to September 22, 2006, and an initial rating higher than 50 percent beginning September 22, 2006, for PTSD to include on an extraschedular basis.  The Board also remanded the case to the RO for development on the issue of a TDIU (the Board noted that although the RO had denied a claim for a TDIU in a now-final September 2008 rating decision, the Veteran's attorney asked in a November 2011 statement that a claim for TDIU be considered anew).  As the claims file was soon returned to the Board, without the RO having completed the development of the TDIU matter, the Board again remanded the case to the RO in February 2012 with regard to the TDIU issue.   

The Veteran appealed the Board's January 2012 decision to the Court.  In a July 2013 Memorandum Decision, the Court affirmed that part of the Board's decision denying an initial rating higher than 30 percent prior to September 22, 2006, and an initial rating higher than 50 percent beginning September 22, 2006, for PTSD.  The Court also set aside that part of the Board's decision denying a referral of an extraschedular rating, and remanded the case to the Board for further adjudication of the extraschedular matter consistent with its Memorandum Decision.  

Meanwhile, as the case was pending before the Court, additional development was undertaken by the RO, to include arranging for VA examinations of the Veteran.  On the basis of the VA examination reports and additional VA outpatient records obtained for the claims file, the RO in a March 2012 rating decision granted the following:  a 70 percent rating for PTSD, effective January 31, 2012; a TDIU, effective January 31, 2012; service connection and a noncompensable rating for erectile dysfunction, effective January 18, 2012; special monthly compensation based on loss of use of a creative organ, effective January 18, 2012; and basic eligibility to Dependents' Educational Assistance, effective January 31, 2012.  The Veteran has appealed the March 2012 rating decision to the Board, arguing for higher ratings and earlier effective dates.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.



REMAND

As previously noted, the RO in a March 2012 rating decision granted a 70 percent rating for PTSD and a TDIU, effective January 31, 2012; granted service connection for erectile dysfunction and special monthly compensation based on loss of use of a creative organ, effective January 18, 2012; and granted basic eligibility to Dependents' Educational Assistance, effective January 31, 2012.  

In a March 2013 statement, the Veteran's attorney on behalf of the Veteran filed a timely disagreement with all issues arising out of the rating decision, claiming the following:  a rating higher than 70 percent for PTSD; an effective date prior to January 31, 2012, for the award of a 70 percent rating for PTSD; an effective date prior to January 31, 2012, for a TDIU; an effective date prior to January 18, 2012, for service connection for erectile dysfunction and for special monthly compensation based on loss of use of a creative organ; an initial compensable rating for erectile dysfunction; and an effective date prior to January 31, 2012, for basic eligibility to Dependents' Educational Assistance.  

The filing of a notice of disagreement signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case (SOC) addressing the issues must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not issued the Veteran a SOC on the issues for which he has filed a notice of disagreement in March 2013.  

Regarding the issue of an initial rating higher than 30 percent prior to September 22, 2006, and an initial rating higher than 50 percent beginning September 22, 2006, for PTSD on an extraschedular basis, the Board finds that it is inextricably intertwined with some of the issues for which the Veteran has initiated an appeal in March 2013, especially a higher rating and earlier effective date for PTSD.  Consequently, the appropriate course of action is to defer appellate review of the extraschedular matter until after the RO has addressed the newly appealed issues.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his attorney a SOC on the following claims:  

(a).  A rating higher than 70 percent, beginning January 31, 2012, for PTSD; 

(b).  An effective date prior to January 31, 2012, for the grant of a 70 percent rating for PTSD; 

(c).  An effective date prior to January 31, 2012, for the grant of a TDIU; 

(d).  An effective date prior to January 18, 2012, for the grant of service connection for erectile dysfunction and for special monthly compensation based on loss of use of a creative organ; 

(e).  An initial compensable rating for erectile dysfunction; and 

(f).  An effective date prior to January 31, 2012, for basic eligibility to Dependents' Educational Assistance.  

In order to perfect an appeal to the Board, the Veteran must timely file a substantive appeal after issuance of the SOC.

2.  After the development requested above is completed, adjudicate the claim of an initial rating higher than 30 percent prior to September 22, 2006, and an initial rating higher than 50 percent beginning September 22, 2006, for PTSD on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  If the benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental SOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).



